By the Court.

Benning, J.
delivering the opinion.
That the judgment was amendable, we are satisfied. 24 Ga., 167. Mayo vs. Kersey.
It was said, that an amendment of the judgment, would affect the surety on the illegality bond. But what if it would ? It must be presumed, that he knew the law of amendment, and contracted in reference to it. Besides, he is no party here, and, for ought that appears, he may never have occasion to be a party any where. If the principal in the bond, produces the property according to the condition of the bond, and it is to be presumed that every man will observe his obligations, the bond will be satisfied, and the surety never have a cause of complaint.
Judgment affirmed.
McDonald J. absent.